   8:19-cv-00185-JFB-MDN Doc # 18 Filed: 09/30/20 Page 1 of 1 - Page ID # 388




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

EDWARD D. JONES & CO., L.P.;

                        Plaintiff,                                      8:19-CV-185

        vs.
                                                               ORDER OF RECUSAL
JAMES LOYET;                                               REQUEST FOR REASSIGNMENT

                        Defendant.


       This matter is before the Court on the Court’s own motion pursuant to 28 U.S.C. § 455(a),

which states: “Any . . . judge . . . of the United States shall disqualify himself in any proceeding in

which his impartiality might reasonably be questioned.” Upon review of the parties and the record

in the above-designated case, the undersigned judge shall, and hereby does, recuse himself from

the above-designated case pursuant to 28 U.S.C. § 455(a).


       IT IS SO ORDERED.


       Dated this 30th day of September, 2020.



                                                       BY THE COURT:



                                                       _______________________
                                                       Brian C. Buescher
                                                       United States District Judge
